Case 1:16-cv-10386-LTS Document 416-6 Filed 11/20/20 Page 1 of 4




                EXHIBIT F
   Case 1:16-cv-10386-LTS Document 416-6 Filed 11/20/20 Page 2 of 4

KEVAN BARTLEY                                           November 06, 2020
STYLLER vs HEWLETT-PACKARD FINANCIAL SERVICES                    157–160




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com  YVer1f
   Case 1:16-cv-10386-LTS Document 416-6 Filed 11/20/20 Page 3 of 4

KEVAN BARTLEY                                           November 06, 2020
STYLLER vs HEWLETT-PACKARD FINANCIAL SERVICES                    193–196




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com  YVer1f
      Case 1:16-cv-10386-LTS Document 416-6 Filed 11/20/20 Page 4 of 4

KEVAN BARTLEY                                                                                             November 06, 2020
STYLLER vs HEWLETT-PACKARD FINANCIAL SERVICES                                                                      197–200
                                                         Page 197                                                              Page 199
·1· · · Q.· ·Was it you, Mr. Bartley?                               ·1· · · · · · · · · · MR. BUNIS:· Objection.· Misstates
·2· · · · · · · · · · MR. BUNIS:· He testified he didn't            ·2· his prior testimony.
·3· recall who sent it.                                             ·3· · · · · ·You can answer.· Don't speculate.
·4· · · Q.· ·He doesn't recall.· I'm trying to refresh              ·4· · · A.· ·I can't speculate.· I don't recall.
·5· his recollection.· We'll go one by one.· No problem.            ·5· · · Q.· ·Okay.· Well, who was in touch with Mr. Ric
·6· · · · · ·Was it you, Mr. Bartley?· This is an                   ·6· Javed about this inspection?· Was it you,
·7· incredibly critical e-mail in this case.· This                  ·7· Mr. Bartley?
·8· e-mail that was not produced -- I gave it to you.               ·8· · · · · · · · · · MR. BUNIS:· Objection.· About this
·9· It was not produced.· It is not privileged because              ·9· inspection?
10· it went to TT Global.· It's not listed on any                   10· · · Q.· ·Mr. Bartley, we saw e-mail where you
11· privilege log.· It's in an e-mail instructing TT     11· communicate with Mr. Javed of TT Global about this
12· Global to destroy exonerating evidence and to pay TT 12· sample, photos, and information about the
13· Global for its instruction, correct, Mr. Bartley?    13· transceivers; right?· That was you.· It wasn't
14· · · · · · · · · · MR. BUNIS:· This e-mail was                   14· Mr. Gill --
15· produced.                                                       15· · · A.· ·Yes.
16· · · Q.· ·You have to tell me who sent that e-mail.              16· · · Q.· ·-- it wasn't Mr. Ching Chua.· It wasn't
17· · · · · · · · · · MR. BUNIS:· What e-mail are you               17· Ms. Jessica Liu.· It was you; true?
18· talking about?                                                  18· · · A.· ·Yes, that's correct.
19· · · · · · · · · · MR. JOFFE:· Mr. Bartley just                  19· · · Q.· ·So, Mr. Bartley, could you tell me -- and
20· testified that there was e-mail sent to TT Global               20· maybe that will refresh your recollection that you
21· with instructions to destroy transceivers.· You                 21· were the contact person.· Maybe you were the one who
22· missed that part, Michael.· It's on the record.                 22· sent the instructions to TT Global to destroy the
23· That's for you, but it's on the record now.                     23· transceivers in Dubai.· Could it be that it was you?
24· Mr. Bartley testified that there was an e-mail                  24· · · · · · · · · · MR. BUNIS:· Objection.· Asked and

                                                         Page 198                                                         Page 200
·1· communication to TT Global with instruction to                  ·1· answered.
·2· destroy those transceivers.                                     ·2· · · · · ·You can answer if you recall.· Don't
·3· · · Q.· ·And I'm asking you, who send those                     ·3· speculate.
·4· instructions, Mr. Bartley?                                      ·4· · · A.· ·I don't recall.
·5· · · · · · · · · · MR. BUNIS:· Objection.· Misstates             ·5· · · Q.· ·All right.· Could it been -- I ask you
·6· his prior testimony.                                            ·6· about -- oh, you didn't tell me.
·7· · · · · ·You can answer.                                        ·7· · · · · ·Could it be David Gill?
·8· · · Q.· ·I'm waiting for your answer, Mr. Bartley.              ·8· · · · · · · · · · MR. BUNIS:· Objection.
·9· To that question, I will wait forever.                          ·9· · · · · ·You can answer the question.
10· · · A.· ·I believe I answered the question.· I don't            10· · · A.· ·I don't recall.
11· recall who sent the communication to Mr. Ric to                 11· · · Q.· ·Mr. Bartley, would you just agree with me
12· destroy the transceivers.                                       12· in general that if somebody tells another person to
13· · · Q.· ·Were you copied on that communication?                 13· destroy evidence in a pending criminal case, that
14· · · · · · · · · · MR. BUNIS:· Objection.· Misstates             14· would be a crime; no?
15· his prior testimony.                                            15· · · · · · · · · · MR. BUNIS:· Objection.· Calls for
16· · · · · ·You can answer if you can.                             16· a legal conclusion.· The witness is not competent to
17· · · A.· ·I don't recall.                                        17· testify about what constitutes a crime or not.
18· · · Q.· ·Was Mr. Gill the author of that                        18· · · Q.· ·As a layman -- as a layman -- as a layman,
19· communication or the sender -- let me strike that.              19· would you agree with me that deliberately destroying
20· · · · · ·I'm asking you who send that communication,            20· material evidence in a criminal investigation is
21· so we'll go -- you don't recall if it was you;                  21· itself a crime?· Do you agree with me?
22· correct?                                                        22· · · · · · · · · · MR. BUNIS:· Objection.· Calls for
23· · · A.· ·I don't recall at this point if it was me.             23· a legal conclusion.· The witness is not competent to
24· · · Q.· ·Could it have been you?                                24· testify about that.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                 YVer1f
